 



Exhibit 10.2
AMENDED AND RESTATED SECURITY AGREEMENT
     THIS AMENDED AND RESTATED SECURITY AGREEMENT (this “Agreement,” dated as of
December 23, 2005, among APPLICA INCORPORATED., a Florida corporation (the
“Borrower”), the Guarantors identified below (individually a “Guarantor” and
collectively the “Guarantors”; the Guarantors together with the Borrower,
individually an “Obligor” and collectively the “Obligors”); and BANK OF AMERICA,
N.A., in its capacity as the administrative and collateral agent for Lenders (in
such capacity, together with its successors in such capacity, the “Agent”).
WITNESSETH:
     WHEREAS, pursuant to that Credit Agreement dated as of December 28, 2001,
among the Borrower, certain Affiliates and Subsidiaries of Borrower, the Agent,
and certain other parties (including all annexes, exhibits and schedules
thereto, as from time to time amended, the “Original Credit Agreement”), certain
of the financial institutions party thereto as “Lenders” made the loans and
issued or participated in letters of credit to or for the benefit of Borrower
upon the terms set forth therein;
     WHEREAS, the Original Credit Agreement was amended and restated pursuant to
the terms of an Amended and Restated Credit Agreement dated November 17, 2004
(including all annexes, exhibits and schedules thereto, as from time to time
amended, the “First Amended Credit Agreement”), pursuant to which certain of the
financial institutions party thereto as “Lenders” made loans and issued or
participated in letters-of-credit to or for the benefit of Borrower upon the
terms set forth therein;
     WHEREAS, Borrower, the Guarantors, certain other Affiliates and
Subsidiaries of Borrower, the Agent, the Lenders party thereto and certain other
parties have agreed to amend and restate the First Amended Credit Agreement
pursuant to a certain Second Amended and Restated Credit Agreement dated as of
December 23, 2005 (together with all annexes, exhibits and schedules thereto, as
from time to time amended, restated, supplemented or otherwise modified, the
“Second Amended Credit Agreement”) and pursuant to the terms thereof the Lenders
have agreed to continue making loans and issue or participate in letters of
credit upon the terms and conditions set forth therein.
     WHEREAS, Obligors are parties with Agent to a certain Security Agreement
dated as of December 28, 2001 (as at any time amended, the “Original Security
Agreement”), pursuant to which, among other things, each Obligor granted to
Agent, for its benefit and the ratable benefit of Lenders, a security interest
in and Lien upon all or substantially all of the property of each Obligor as
described therein;
     WHEREAS, in order to induce Agent and Lenders to extend credit to Borrower
(which inure to the direct and indirect benefit of Guarantors) under the Second
Amended Credit

- 1 -



--------------------------------------------------------------------------------



 



Agreement, Obligors are willing to amend and restate the Original Security
Agreement so that, as so amended and restated, it shall read as hereinafter set
forth;
     NOW, THEREFORE, in consideration of the premises and mutual covenants
herein contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:
     1. DEFINITIONS; RULES OF CONSTRUCTION.
          (a) As used herein, the following terms shall have the following
meanings given to them (terms defined in the singular to have the same meaning
when used in the plural and vice versa):
          “Account” shall have the meaning given to “account” in the UCC and
shall include any right to payment for the sale or lease of Goods or rendition
of services, whether or not they have been earned by performance.
          “Chattel Paper” shall have the meaning given to “chattel paper” in the
UCC and shall include Electronic Chattel Paper.
          “Commercial Tort Claim” shall have the meaning given to “commercial
tort claim” in the UCC.
          “Deposit Account” shall have the meaning given to “deposit account” in
the UCC.
          “Document” shall have the meaning given to “document” in the UCC and
shall include, for each Obligor, all of such Obligor’s bills-of-lading,
warehouse receipts or other documents of title.
          “Electronic Chattel Paper” shall have the meaning given to “electronic
chattel paper” in the UCC.
          “Equipment” shall have the meaning given to “equipment” in the UCC and
shall include, for each Obligor, all machinery, equipment, furniture,
furnishings, fixtures, and other tangible personal property (except Inventory)
of such Obligor, including embedded software, motor vehicles with respect to
which a certificate of title has been issued, aircraft, dies, tools, jigs, molds
and office equipment, as all of such types of property leased by such Obligor
and all of such Obligor’s rights and interests with respect thereto under such
leases (including options to purchase); together with all present and future
additions and accessions thereto, replacements therefor, component and auxiliary
parts and supplies used or to be used in connection therewith, and all
substitutes for any of the foregoing, and all manuals, drawings, instructions,
warranties and rights with respect thereto; wherever any of the foregoing is
located.
          “General Intangible” shall have the meaning given to the term “general
intangible” in the UCC and shall include, for each Obligor, all of choses in
action (other than as against Agent, Bank or any Lender in connection with the
Loan Documents) and causes of action and all

- 2 -



--------------------------------------------------------------------------------



 



other intangible personal property of such Obligor of every kind and nature
(other than Accounts), including all contract rights, payment intangibles,
Proprietary Rights, corporate or other business records, inventions, designs,
blueprints, plans, specifications, patents, patent applications, trademarks,
service marks, trade names, trade secrets, goodwill, copyrights, computer
software, customer lists, registrations, licenses, franchises, tax refund
claims, any funds which may become due to such Obligor in connection with the
termination of any employee benefit plan or any rights thereto and any other
amounts payable to such Obligor from any employee benefit plan, rights and
claims against carriers and shippers, rights to indemnification, business
interruption insurance and proceeds thereof, property, casualty or any similar
type of insurance and any proceeds thereof, proceeds of insurance covering the
lives of key employees on which such Obligor is beneficiary, rights to receive
dividends, distributions, cash, Instruments and other property in respect of or
in exchange for pledged equity interests or Investment Property and any letter
of credit, guarantee, claim, security interest or other security held by or
granted to such Obligor.
          “Goods” shall have the meaning given to “goods” in the UCC and shall
include embedded software to the extent included in “goods” as defined in the
UCC.
          “Instruments” shall have the meaning given to “instrument” in the UCC.
          “Inventory” shall have the meaning given to “inventory” in the UCC and
shall include, for each Obligor, all inventory, goods and merchandise, wherever
located, to be furnished under any contract of service or held for sale or
lease, all returned goods, raw materials, work-in-process, finished goods
(including embedded software), other materials and supplies of any kind, nature
or description which are used or consumed in such Obligor’s business or used in
connection with the packing, shipping, advertising, selling or finishing of such
goods or merchandise, and all documents of title or other Documents representing
such goods.
          “Investment Property” shall have the meaning given to the term
“investment property” in the UCC and shall include, for each Obligor, all
(a) securities, whether certificated or uncertificated, (b) securities
entitlements, (c) securities accounts, (d) commodity contracts, and
(e) commodity accounts of such Obligor.
          “Letter-of-Credit Right” shall have the meaning given to
“letter-of-credit right” in the UCC and shall include, for each Obligor, rights
to payment or performance under a letter of credit, whether or not such Obligor,
as beneficiary, has demanded or is entitled to demand payment or performance
(other than any Letter of Credit issued for the account of such Obligor pursuant
to the Second Amended Credit Agreement).
          “Payment Account” means each bank account established pursuant to this
Agreement, to which the proceeds of Accounts and other Collateral are deposited
or credited, and which is maintained in the name of the Agent or such Obligor,
as the Agent may determine, on terms acceptable to the Agent.

- 3 -



--------------------------------------------------------------------------------



 



          “Payment Intangible” shall have the meaning given to “payment
intangible” in the UCC.
          “Proprietary Rights” means, for each Obligor, such Obligor’s now owned
and hereafter arising or acquired licenses, franchises, permits, patents, patent
rights, copyrights, works which are the subject matter of copyrights,
trademarks, service marks, trade names, trade styles, patent, trademark and
service mark applications, and all licenses and rights related to any of the
foregoing, and all other rights under any of the foregoing, all extensions,
renewals, reissues, divisions, continuations, and continuations-in-part of any
of the foregoing, and all rights to sue for past, present and future
infringement of any of the foregoing.
          “Software” shall have the meaning given to “software” in the UCC
(other than software embedded in any category of Goods), including all computer
programs and all supporting information provided in connection with a
transaction related to any program.
          “Supporting Obligation” shall have the meaning given to “supporting
obligation” in the UCC.
          “UCC” means the Uniform Commercial Code, as in effect from time to
time, of the State of New York or of any other state the laws of which are
required as a result thereof to be applied with respect to the issue of
perfection or enforcement of security interests in any Collateral.
          “Uniform Commercial Code Jurisdiction” means any jurisdiction that has
adopted “Revised Article 9” of the UCC on or after July 1, 2001.
     All other capitalized terms used but not otherwise defined in this
Agreement (including the Recitals hereto) have the meanings given to them in the
Second Amended Credit Agreement or in Annex A thereto. All other undefined terms
contained in this Agreement, unless the context indicates otherwise, have the
meanings provided for by the UCC to the extent the same are used or defined
therein.
          (b) As used herein, the terms, “herein,” “hereof;” and “hereunder” and
other words of similar import refer to this Agreement as a whole and not to any
particular section, paragraph or subdivision. Any pronoun used shall be deemed
to cover all genders. All references to statutes shall include all related rules
and implementing regulations and any amendments of same and any successors
statutes, rules and regulations; to any agreement, instrument or other document
(including any of the Loan Documents) shall include any and all modifications
and supplements thereto and any and all restatement, extensions or renewals
thereof; and to “including” and “include” shall be understood to mean
“including, without limitation” (and, for purposes of this Agreement, the
parties agreed that the rule of ejusdem generis shall not be applicable to limit
a general statement, which is followed by or referable to an enumeration of
specific matters to matters similar to the matters specifically mentioned).
     2. GRANT OF SECURITY INTERESTS.

- 4 -



--------------------------------------------------------------------------------



 



          (a) To secure the payment and performance of all Obligations (as
defined in the Second Amended Credit Agreement), including all Revolving Loans,
all LC Obligations, all indemnification obligations under the Loan Documents and
all liabilities and obligations of each Guarantor under the Subsidiary Guaranty,
each Obligor hereby grants to the Agent, for the benefit of Agent and the
Lenders, a continuing security interest in, Lien on, assignment of and right of
set-off against all of the following property of such Obligor, whether now owned
or existing or hereafter created, acquired or arising and wherever located:
     (i) all Accounts;
     (ii) all Goods, including all Equipment and Inventory;
     (iii) all Chattel Paper;
     (iv) all Documents;
     (v) all Instruments;
     (vi) all Supporting Obligations;
     (vii) all General Intangibles (including Payment Intangibles and Software);
     (viii) all Letter-of-Credit Rights;
     (ix) all Investment Property;
     (x) all money, cash, cash equivalents, securities and other property of any
kind of any Obligor held directly or indirectly by Agent or any Lender;
     (xi) all Deposit Accounts, credits, and balances with the Agent or any
Lender or any of their Affiliates or any other financial institution with which
any Obligor maintains deposits, including any Payment Accounts;
     (xiii) all books, records and other property related to or referring to any
of the foregoing, including books, records, account ledgers, data processing
records, computer software and other property and General Intangibles at any
time evidencing or relating to any of the foregoing;
     (xiv) the Commercial Tort Claims in which an Obligor is a plaintiff and
which are described in Schedule IV attached hereto; and
     (xv) all accessions to, substitutions for and replacements, products and
proceeds of any of the foregoing, including, but not limited to, proceeds of any
insurance policies, claims against third parties, and condemnation or
requisition payments with respect to all or any of the foregoing.

- 5 -



--------------------------------------------------------------------------------



 



All of the foregoing, together with, all equity interests in Subsidiaries to the
extent pledged to Agent and all other property of any Obligor in which Agent or
any Lender may at any time be granted a Lien as security for the Obligations,
are herein collectively referred to as the “Collateral”; provided, however, that
the Collateral shall not include any rights or interests of an Obligor in any
contract if under the terms of such contract, or any applicable law with respect
to such contract, the valid grant of a security interest therein to Agent is
prohibited and such prohibition has not been or is not waived or the consent of
the other party to such contract has not been or is not otherwise obtained or
under applicable law such prohibition cannot be waived; provided, further, that
the foregoing exclusion shall in no way be interpreted (i) to apply if any such
prohibition is ineffective or unenforceable under the UCC (including Sections
9-406, 9-407, 9-408 or 9-409) or any other applicable law or (ii) so as to
limit, impair or otherwise affect Agent’s unconditional continuing security
interest in and Lien upon any rights or interests of such Obligor in or to
monies due or to become due under any such contract (including any Accounts).
          (b) All of the Obligations shall be secured by all of the Collateral.
     3. PERFECTION AND PROTECTION OF SECURITY INTEREST.
          (a) Obligors shall, at their expense, perform all steps requested by
the Agent at any time to perfect, maintain, protect, and enforce the Agent’s
Liens, including: (i) filing and recording financing or continuation statements,
and amendments thereof, in form and substance reasonably satisfactory to the
Agent; (ii) delivering to the Agent warehouse receipts covering any portion of
the Collateral located in warehouses and for which warehouse receipts are issued
and certificates of title covering any portion of the collateral for which
certificates of title have been issued, unless the Agent shall have obtained a
Collateral Access Agreement in form and substance acceptable to the Agent from
any applicable warehouseman; (iii) upon the occurrence of an Event of Default,
transferring Inventory to warehouses or other locations designated by the Agent;
(iv) placing notations on each Obligor’s books of account to disclose the
validity, perfection and priority of Agent’s security interest; and (v) taking
such other steps as are deemed reasonably necessary by the Agent to maintain and
protect the Agent’s Liens.
          (b) Promptly after the Agent’s request therefor, Obligors shall
deliver to Agent all Collateral consisting of negotiable Documents, certificated
securities (accompanied by stock powers executed in blank), Chattel Paper and
Instruments.
          (c) Obligors shall, in accordance with the terms of the Second Amended
Credit Agreement, obtain or use their commercially reasonable efforts to obtain
waivers or subordinations of Liens from landlords and mortgagees.
          (d) If required by the terms of the Second Amended Credit Agreement
and not waived by Agent in writing (which waiver may be revoked), Obligors shall
obtain authenticated control agreements from each issuer of uncertificated
securities, securities intermediary, or commodities intermediary issuing or
holding any financial assets or commodities to or for any Obligor.

- 6 -



--------------------------------------------------------------------------------



 



          (e) If an Obligor is or becomes the beneficiary of a letter of credit
(other than those issued for the account of an Obligor pursuant to the Second
Amended Credit Agreement), such Obligor shall promptly notify Agent thereof and
enter into a tri-party agreement with Agent and the issuer and/or confirmation
bank with respect to Letter-of-Credit Rights assigning such Letter-of-Credit
Rights to Agent and directing all payments thereunder to the Payment Account,
all in form and substance reasonably satisfactory to Agent.
          (f) Obligors shall take all steps necessary to grant the Agent control
of all Electronic Chattel Paper in accordance with the UCC and all “transferable
records” as defined in the Uniform Electronic Transactions Act.
          (g) Each Obligor hereby irrevocably authorizes Agent at any time and
from time to time during the term of the Second Amended Credit Agreement to file
in any filing office in any Uniform Commercial Code Jurisdiction any initial
financing statements and amendments thereto that (a) indicate the Collateral
(i) as all assets of such Obligor or words of similar effect, regardless of
whether any particular asset comprised in the Collateral falls within the scope
of Article 9 of the UCC or such jurisdiction, or (ii) as being of an equal or
lesser scope or with greater detail, and (b) contain any other information
required by part 5 of Article 9 of the UCC for the sufficiency or filing office
acceptance of any financing statement or amendment, including (i) whether such
Obligor is an organization, the type of organization and any organization
identification number issued to such Obligor, and (ii) in the case of a
financing statement filed as a fixture filing or indicating Collateral as
as-extracted collateral or timber to be cut, a sufficient description of real
property to which the Collateral relates. Obligors agree to furnish any such
information to Agent promptly upon written request. Each Obligor also ratifies
its authorization for Agent to have filed in any Uniform Commercial Code
Jurisdiction any like initial financing statements or amendments thereto if
filed prior to the date hereof.
          (h) Each Obligor shall promptly notify Agent of any Commercial Tort
Claim acquired by it and, unless otherwise consented in writing by Agent, such
Obligor shall enter into a supplement to this Agreement, granting to Agent a
security interest in such Commercial Tort Claim.
          (i) From time to time, Obligors shall, upon Agent’s written request,
execute and deliver confirmatory written instruments pledging to Agent, for the
benefit of Agent and the Lenders, the Collateral, but Obligors’ failure to do so
shall not affect or limit any security interest or any other Liens or rights of
Agent or any Lender in and to the Collateral. So long as the Second Amended
Credit Agreement is in effect and until all Obligations have been fully
satisfied and the Commitments have been terminated, Agent’s security interests
and other Liens shall continue in full force and effect in all Collateral
(whether or not deemed eligible for the purpose of calculating the Availability
or as the basis for any advance, loan, extension of credit, or other financial
accommodation).
          (j) No Reincorporation. No Obligor shall reincorporate or reorganize
itself under the laws of any jurisdiction other than the jurisdiction in which
it is incorporated or organized as of the date hereof or change its type of
entity as identified on Schedule II without

- 7 -



--------------------------------------------------------------------------------



 



executing all necessary documents, instruments, financing statements, amendments
thereto, assignments and/or other writings as Agent may reasonably request to
protect or enforce Agent’s and Lenders’ security interest in the Collateral.
          (k) Terminations Amendments Not Authorized. Each Obligor acknowledges
that it is not authorized to file any amendment or termination statement with
respect to any UCC-1 financing statement filed pursuant to the Loan Documents
without the prior written consent of Agent and agrees that it will not do so
without the prior written consent of Agent, subject to the rights of Obligors
under Section 9-509(d)(2) of the UCC. All UCC-1 financing statements heretofore
filed with respect any of the Collateral under the Original Security Agreement
shall continue in full force and effect.
          (1) No Restriction on Payments to Agent. No Obligor shall enter into
any Contract that restricts or prohibits the grant to Agent of a security
interest in Accounts, Chattel Paper, Instruments or Payment Intangibles or the
proceeds of the foregoing.
     4. LOCATION OF COLLATERAL.
          Each Obligor represents and warrants to Agent and the Lenders that:
(A) Schedule I is a correct and complete list, for each Obligor, of the location
of the chief executive office, books and records, and Collateral (other than
In-Transit Inventory) of such Obligor, and the locations of all of the other
places of business of such Obligor; and (B) Schedule I correctly identifies any
of such facilities and locations that are not owned by an Obligor and sets forth
the names of the owners and lessors or sublessors of such facilities and
locations. Each Obligor agrees that it will not (i) maintain any Collateral
(other than In-Transit Inventory) at any location other than those locations
listed for such Obligor on Schedule I, (ii) otherwise change or add to any of
such locations, or (iii) change the location of its chief executive office from
the location identified in Schedule I, unless it gives the Agent at least thirty
(30) days prior written notice thereof and executes any and all financing
statements and other documents that the Agent reasonably requests in connection
therewith.
     5. JURISDICTION OF ORGANIZATION.
          As to each Obligor, Schedule II hereto identifies such Obligor’s name
as of the Closing Date as it appears in official filings in the state of its
incorporation or other organization, the type of entity of such Obligor
(including corporation, partnership, limited partnership or limited liability
company), organizational identification number issued by such Obligor’s state of
incorporation or organization or a statement that no such number has been issued
and the jurisdiction in which such Obligor is incorporated or organized.
     6. TITLE TO, LIENS ON, AND SALE AND USE OF COLLATERAL.
          Each Obligor represents and warrants to the Agent and the Lenders that
each Obligor has rights in and the power to transfer all of the Collateral free
and clear of all Liens whatsoever, except for Permitted Liens; and agrees that
the Agent’s Liens in the Collateral will not be subject to any prior Lien except
for those Liens identified in clauses (a), (c), (d), (g) or (i)

- 8 -



--------------------------------------------------------------------------------



 



of the definition of Permitted Liens; and (c) each Obligor will use, store, and
maintain the Collateral with all reasonable care and will use such Collateral
for lawful purposes only.
     7. APPRAISALS.
     At such reasonable times as Agent may request in writing, the Borrower
shall, at its expense, provide Agent with appraisals or updates thereof (which,
upon receipt, will promptly deliver the same to the Lenders) of any or all of
the Collateral from an appraiser, and prepared on a basis, reasonably
satisfactory to Agent, such appraisals and updates to include, without
limitation, information required by applicable law and regulation; provided,
however, that so long as no Event of Default exists, the Borrower shall be
responsible for the expense of no more than four (4) such appraisals in any
calendar year.
     8. [RESERVED]
     9. COLLATERAL REPORTING.
          The Borrower shall provide Agent with the following documents at the
following times in form satisfactory to Agent: (a) on each Business Day, for the
preceding Business Day, a schedule of each Obligor’s Accounts created, credits
given, cash collected and other adjustments to such Accounts since the last such
schedule; (b) on a monthly basis, by the twentieth day of the following month,
or more frequently if requested by the Agent in writing, (i) an aging of such
Accounts, together with a reconciliation to the corresponding Borrowing Base and
to each Obligor’s general ledger; (ii) an aging of each Obligor’s accounts
payable; (iii) a detailed calculation of Eligible Accounts and Eligible
Inventory (including In-Transit Inventory); and (iv) Inventory reports by SKU
and location, together with a reconciliation to the corresponding Borrowing Base
and to the applicable general ledgers; (c) upon Agent’s written request and
within a reasonable time after such request, copies of invoices in connection
with such Accounts, customer statements, credit memos, remittance advices and
reports, deposit slips, shipping and delivery documents in connection with such
Accounts and for Inventory and Equipment acquired by an Obligor, purchase orders
and invoices; (d) such other reports as to the Collateral of the Borrower or
another Obligor as the Agent shall reasonably request from time to time; and
(e) with the delivery of each of the foregoing, a certificate of the Borrower
executed by a Responsible Officer certifying as to the accuracy and completeness
of the foregoing. If any Obligor’s records or reports of the Collateral are
prepared by an accounting service or other agent, such Obligor hereby authorizes
such service or agent to deliver such records, reports, and related documents to
the Agent, for distribution to the Lenders.
     10. ACCOUNTS.
          (a) Each Obligor hereby represents and warrants to the Agent and the
Lenders, with respect to such Obligor’s Accounts, that: (i) each existing
Account represents, and each future Account will represent, a bona fide sale or
lease and delivery of Inventory by such Obligor, or rendition of services by
such Obligor, in the ordinary course of such Obligor’s business; (ii) each
existing Account is, and each future Account will be, for a liquidated amount
payable by the

- 9 -



--------------------------------------------------------------------------------



 



Account Debtor thereon on the terms set forth in the invoice therefor or in the
schedule thereof delivered to the Agent, without any offset, deduction, defense,
or counterclaim except those known to such Obligor and disclosed to the Agent
and the Lenders pursuant to this Agreement; (iii) no credit, discount, or
extension, or agreement will be granted on any Account, except for those
immaterial credits, discounts or extensions granted by such Obligor in the
ordinary course of business or consistent with past practices or except as
reported to Agent and the Lenders in accordance with Section 9 of this
Agreement; (iv) each copy of an invoice delivered to Agent by an Obligor will be
a genuine copy of the original invoice sent to the Account Debtor named therein;
and (v) all Inventory described in any invoice representing a sale of goods will
have been delivered to the Account Debtor and all services of the Borrower
described in each invoice will have been performed.
          (b) Obligors shall not re-date any invoice or sale, make sales on
extended dating or extend or modify any Account beyond that customary in such
Obligor’s business. If an Obligor becomes aware of any matter adversely
affecting the collectibility in Agent may direct in writing. All collections
received in any lock-box or Payment Account or directly by an Obligor or Agent,
and all funds in any Payment Account or other account to which such collections
are deposited, shall be subject to the Agent’s control pursuant to the terms of
any applicable Blocked Account Agreement. Agent or Agent’s designee may, at any
time after the occurrence of an Event of Default, notify any or all Account
Debtors in writing that the Accounts have been assigned to Agent and of Agent’s
security interest therein, and may collect them directly and charge the
reasonable collection costs and expenses to the Loan Account as a Revolving
Loan. Upon the occurrence and during the continuance of an Event of Default,
Obligors, at Agent’s written request, shall execute and deliver to Agent such
documents as Agent shall require to grant Agent access to any post-office box in
which collections of Accounts are received.
          (b) If sales of Inventory are made or services are rendered for cash,
each Obligor shall immediately deliver to the Agent or deposit into a Payment
Account the cash which such Obligor receives.
          (c) All payments received by the Agent in a Payment Account or at any
other bank account designated by Agent in writing, will be the Agent’s sole
property for its benefit and the benefit of the Lenders and will be credited to
the Loan Account in accordance with Section 3.7(a) of the Second Amended Credit
Agreement.
     12. INVENTORY; PERPETUAL INVENTORY.
          Each Obligor represents and warrants to the Agent and the Lenders and
agrees with the Agent and the Lenders that all of the Inventory owned by
Obligors is and will be held for sale or lease, or to be furnished in connection
with the rendition of services, in the ordinary course of an Obligor’s business,
and is and will be fit for such purposes. Each Obligor agrees that all Inventory
produced by it in the United States of America will be produced in accordance
with the Federal Fair Labor Standards Act of 1938 and all rules, regulations,
and orders thereunder. Obligors will conduct a physical count of the Inventory
at least once per Fiscal Year, which may be included in any appraisal to be
performed in accordance with

- 10 -



--------------------------------------------------------------------------------



 



Section 7 hereof, and after and during the continuation of an Event of Default,
at such other times as Agent requests in writing. Each Obligor will maintain a
perpetual inventory reporting system at all times. No Obligor will, without
Agent’s written consent, sell any Inventory on a bill-and-hold, guaranteed sale,
sale and return, sale on approval, consignment, or other repurchase or return
basis.
     13. EQUIPMENT.
          Obligors shall promptly inform Agent of any material additions to or
deletions from the Equipment. Obligors shall not permit any Equipment to become
a fixture with respect to real property or to become an accession with respect
to other personal property with respect to which real or personal property Agent
does not have a Lien. Obligors will not, without Agent’s prior written consent
(which consent shall not be unreasonably withheld), alter or remove any
identifying symbol or number on any of an Obligor’s Equipment constituting
Collateral.
     14. DOCUMENTS, INSTRUMENTS, AND CHATTEL PAPER.
          Each Obligor represents and warrants to Agent and the Lenders that
(a) all material Documents, Instruments, and Chattel Paper describing,
evidencing, or constituting Collateral, and all signatures and endorsements
thereon, are and will be complete, valid, and genuine, and (b) all Goods
evidenced by such Documents, Instruments, Letter-of-Credit Rights and Chattel
Paper are and will be owned by an Obligor, free and clear of all Liens other
than Permitted Liens.
     15. VOTING OF INVESTMENT PROPERTY.
          (a) Until Agent shall have delivered a notice contemplated by clause
(b) below, each Obligor shall be entitled to vote or consent with respect to the
Investment Property owned by it in any manner not inconsistent with the terms of
any Loan Document, and Agent will, if so requested, execute appropriate
revocable proxies therefor.
          (b) Upon the occurrence and during the continuance of an Event of
Default, if and to the extent that Agent shall so notify in writing the Obligor
pledging the Investment Property in question, only Agent shall be entitled to
vote or consent or take any other action with respect to such Investment
Property (and such Obligor will, if so requested, execute appropriate proxies
therefor).
     16. POWER OF ATTORNEY.
          Each Obligor hereby appoints the Agent and the Agent’s designee as
such Obligor’s attorney, with power: (a) to endorse such Obligor’s name on any
checks, notes, acceptances, money orders, or other forms of payment or security
that come into the Agent’s or any Lender’s possession; (b) to sign such
Obligor’s name on any invoice, bill of lading, warehouse receipt or other
negotiable or non-negotiable Document constituting Collateral, on drafts against
customers, on assignments of Accounts, on notices of assignment, financing
statements and other public records and to file any such financing statements by
electronic means with or without a signature as authorized or required by
applicable law or filing procedure; (c) so long as any Event of Default has
occurred and is continuing, to notify the post office authorities to change the

- 11 -



--------------------------------------------------------------------------------



 



address for delivery of such Obligor’s mail to an address designated by the
Agent and to receive, open and dispose of all mail addressed to Obligors; (d) to
send requests for verification of Accounts to customers or Account Debtors;
(e) upon the occurrence and during the continuance of an Event of Default, to
complete in such Obligor’s name or the Agent’s name, any order, sale or
transaction, obtain the necessary Documents in connection therewith, and collect
the proceeds thereof; (f) to clear Inventory through customs in such Obligor’s
name, the Agent’s name or the name of the Agent’s designee, and to sign and
deliver to customs officials powers of attorney in such Obligor’s name for such
purpose; (g) to the extent that an Obligor’s authorization given in Section 3(g)
of this Agreement is not sufficient, to file such financing statements with
respect to this Agreement, with or without such Obligor’s signature, or to file
a photocopy of this Agreement in substitution for a financing statement, as the
Agent may deem appropriate and to execute in such Obligor’s name such financing
statements and amendments thereto and continuation statements which may require
such Obligor’s signature; and (h) to do all things necessary to carry out the
Second Amended Credit Agreement and this Agreement. Each Obligor ratifies and
approves all actions of such attorney taken in accordance with the terms hereof
and the Second Amended Credit Agreement of such attorney. None of the Lenders or
the Agent nor their attorneys will be liable for any acts or omissions or for
any error of judgment or mistake of fact or law except for their gross
negligence or willful misconduct. This power, being coupled with an interest, is
irrevocable until the Second Amended Credit Agreement and Commitments thereunder
have been terminated and the Obligations have been paid finally and in full.
     17. THE AGENT’S AND LENDERS’ RIGHTS, DUTIES AND LIABILITIES.
          (a) Obligors assume all responsibility and liability arising from or
relating to the use, sale, license or other disposition of the Collateral. The
Obligations shall not be affected by any failure of the Agent or any Lender to
take any steps to perfect the Agent’s Liens or to collect or realize upon the
Collateral, nor shall loss of or damage to the Collateral release the Borrower
or any other Obligor from any of the Obligations. Following the occurrence and
during the continuation of an Event of Default, the Agent may (but shall not be
required to), and at the direction of the Required Lenders shall, without notice
to or consent from Obligors, sue upon or otherwise collect, extend the time for
payment of, modify or amend the terms of, compromise or settle for cash, credit,
or otherwise upon any terms, grant other indulgences, extensions, renewals,
compositions, or releases, and take or omit to take any other action with
respect to the Collateral, any security therefor, any agreement relating
thereto, any insurance applicable thereto, or any Person liable directly or
indirectly in connection with any of the foregoing, without discharging or
otherwise affecting the liability of any Obligor for the Obligations or under
any Loan Document or any other agreement now or hereafter existing between the
Agent and/or any Lender and the Borrower and any other Obligor, provided,
however, that any amounts received pursuant to any actions taken pursuant to
this Section 17(a) shall be credited, net of costs of collection, to the
Obligations in accordance with the terms of the Second Amended Credit Agreement.
          (b) It is expressly agreed by Obligors that, anything herein to the
contrary notwithstanding, each Obligor shall remain liable under each of its
contracts and each of its licenses (to the extent such contracts and licenses
remain in effect) to observe and perform all the

- 12 -



--------------------------------------------------------------------------------



 



conditions and obligations to be observed and performed by it thereunder.
Neither Agent nor any Lender shall have any obligation or liability under any
contract or license by reason of or arising out of this Agreement or the
granting herein of a Lien thereon or the receipt by Agent or any Lender of any
payment relating to any contract or license pursuant hereto, except where Agent
has expressly agreed in writing otherwise. Neither Agent nor any Lender shall be
required or obligated in any manner to perform or fulfill any of the obligations
of any Obligor under or pursuant to any contract or license, or to make any
payment, or to make any inquiry as to the nature or the sufficiency of any
payment received by it or the sufficiency of any performance by any party under
any contract or license, or to present or file any claims, or to take any action
to collect or enforce any performance or the payment of any amounts which may
have been assigned to it or to which it may be entitled at any time or times.
          (c) Agent may at any time after an Event of Default has occurred and
be continuing (or if any rights of set-off (other than set-offs against an
Account arising under the contract giving rise to the same Account) or contra
accounts may be asserted with respect to the following), without prior notice to
Borrower, notify Account Debtors, and other Persons obligated on the Collateral
that Agent has a security interest therein, and that payments shall be made
directly to Agent, for itself and the benefit of Lenders. Upon the request of
Agent, each Obligor shall so notify their respective Account Debtors and other
Persons obligated on Collateral. Once any such notice has been given to any
Account Debtor or other Person obligated on the Collateral, Obligors shall not
give any contrary instructions to such Account Debtor or other Person without
Agent’s prior written consent.
          (d) Agent may at any time, in Agent’s own name or in the name of an
Obligor, communicate with Account Debtors, parties to contracts and obligors in
respect of Instruments to verify with such Persons, to Agent’s satisfaction, the
existence, amount and terms of Accounts, Payment Intangibles, Instruments or
Chattel Paper. If a Default or Event of Default shall have occurred and be
continuing, Obligors, at their own expense, shall cause the independent
certified public accountants then engaged by such Obligors to prepare and
deliver to Agent and each Lender at any time and from time to time, promptly
upon Agent’s request, the following reports with respect to each Obligor: (i) a
reconciliation of all Accounts; (ii) an aging of all Accounts; (iii) trial
balances; and (iv) a test verification of such Accounts as Agent may request.
Obligors, at their own expense, shall deliver to Agent the results of each
physical verification, if any, which any Obligor may in its discretion have
made, or caused any other Person to have made on its behalf. of all or any
portion of its Inventory.
     18. PATENT, TRADEMARK AND COPYRIGHT COLLATERAL.
          (a) Obligors do not have any interest in, or title to, any patent,
trademark or copyright except as set forth in Schedule III hereto. This
Agreement is effective to create a valid and continuing Lien on and, upon filing
of notifications of Agent’s Liens with the United States Patent and Trademark
Office, perfected Liens in favor of Agent with respect to each Obligor’s patents
and trademarks and such perfected Liens are enforceable as such as against any
and all creditors of and purchasers from Obligors. Upon filing of notifications
of Agent’s Liens with the United States Patent and Trademark Office and the
filing of appropriate financing statements, all

- 13 -



--------------------------------------------------------------------------------



 



action necessary or desirable to protect and perfect Agent’s Lien on the patents
or trademarks each Obligor shall have been duly taken.
          (b) The Borrower shall notify Agent immediately if it knows or has
reason to know that any application or registration relating to any patent or
trademark (now or hereafter existing) may become abandoned or dedicated, or of
any adverse determination or development (including the institution of, or any
such determination or development in, any proceeding in the United States Patent
and Trademark Office or any court) regarding an Obligor’s ownership of any
patent, trademark or copyright, its right to register the same, or to keep and
maintain the same.
          (c) Within forty-five (45) days after the last day of each Fiscal
Quarter of Obligors, Obligors shall deliver to the Agent a schedule setting
forth all material applications for the registration of any patent, trademark or
copyright with the United States Patent and Trademark Office, the United States
Copyright Office or any similar office or agency and, upon request of Agent,
Obligors shall execute and deliver any and all Patent and Trademark Agreements
and all Copyright Security Agreements as Agent may request to evidence Agent’s
Lien on such patents, trademarks or copyrights, and the General Intangibles of
any Obligor relating thereto or represented thereby.
          (d) Obligors shall take all actions reasonably necessary to maintain
and pursue each application, to obtain the relevant registration and to maintain
the registration of each of the patents, trademarks and copyrights (now or
hereafter existing), including the filing of applications for renewal,
affidavits of use, affidavits of noncontestability and opposition and
interference and cancellation proceedings, unless the Borrower shall determine
that such patent, trademark or copyright is not material to the conduct of an
Obligor’s business and shall so notify Agent.
          (e) In the event that any of the patent, trademark or copyright
Collateral is infringed upon, or misappropriated or diluted by a third party,
Borrower shall notify Agent promptly after Borrower learns thereof. Borrower
shall, unless it shall reasonably determine that such patent, trademark or
copyright Collateral is not material to the conduct of an Obligor’s business or
operations, promptly attempt to negotiate with such infringing party or sue for
infringement, misappropriation or dilution and to recover any and all damages
for such infringement, misappropriation or dilution, and, upon the occurrence
and during the continuance of an Event of Default, shall take such other actions
as Agent shall deem appropriate under the circumstances to protect such patent,
trademark or copyright Collateral.
     19. INDEMNIFICATION.
          In any suit, proceeding or action brought by Agent or any Lender
relating to any Collateral for any sum owing with respect thereto or to enforce
any rights or claims with respect thereto, Obligors, jointly and severally, will
save, indemnify and keep Agent and Lenders harmless from and against all expense
(including reasonable attorneys’ fees and expenses), loss or damage suffered by
reason of any defense, setoff, counterclaim, recoupment or reduction of
liability whatsoever of the Account Debtor or other Person obligated on the
Collateral, arising out of a breach by an Obligor of any obligation thereunder
or arising out of any

- 14 -



--------------------------------------------------------------------------------



 



other agreement, indebtedness or liability at any time owing to, or in favor of,
such obligor or its successors from an Obligor, except in the case of Agent or
any Lender, to the extent such expense, loss, or damage is attributable solely
to the gross negligence or willful misconduct of Agent or such Lender as finally
determined by a court of competent jurisdiction. All such obligations of
Obligors shall be and remain enforceable against and only against Obligors and
shall not be enforceable against Agent or any Lender.
     20. [RESERVED].
     21. NOTICE REGARDING COLLATERAL.
          Borrower will advise Agent promptly, in reasonable detail, (i) of any
Lien (other than Permitted Liens) or material claim made or asserted against any
of the Collateral, and (ii) of the occurrence of any other event which would
have a Material Adverse Effect.
     22. REMEDIES; RIGHTS UPON DEFAULT.
          (a) In addition to all other rights and remedies granted to it under
this Agreement, the Second Amended Credit Agreement, the other Loan Documents
and under any other instrument or agreement securing, evidencing or relating to
any of the Obligations, if any Event of Default shall have occurred and be
continuing, Agent may exercise all rights and remedies of a secured party under
the UCC. Without limiting the generality of the foregoing, Obligors expressly
agree that in any such event Agent, without demand of performance or other
demand, advertisement or notice of any kind (except the notice specified below
of time and place of public or private sale) to or upon an Obligor or any other
Person (all and each of which demands, advertisements and notices are hereby
expressly waived to the maximum extent permitted by the UCC and other applicable
law), may forthwith enter upon the premises of any Obligor where any Collateral
is located through self-help, without judicial process, without first obtaining
a final judgment or giving an Obligor or any other Person notice and opportunity
for a hearing on Agent’s claim or action and may collect, receive, assemble,
process, appropriate and realize upon the Collateral, or any part thereof, and
may forthwith sell, lease, license, assign, give an option or options to
purchase, or sell or otherwise dispose of and deliver said Collateral (or
contract to do so), or any part thereof, in one or more parcels at a public or
private sale or sales, at any exchange at such prices as it may deem acceptable,
for cash or on credit or for future delivery without assumption of any credit
risk. Agent or any Lender shall have the right upon any such public sale or
sales and, to the extent permitted by law, upon any such private sale or sales,
to purchase for the benefit of Agent and Lenders, the whole or any part of said
Collateral so sold, free of any right or equity of redemption, which equity of
redemption each Obligor hereby releases. Such sales may be adjourned and
continued from time to time with or without notice. Agent shall have the right
to conduct such sales on the premises of any Obligor or elsewhere and shall have
the right to use any Obligor’s premises without charge for such time or times as
Agent deems necessary or advisable.
          (b) Upon the occurrence and during the continuance of an Event of
Default, each Obligor further agrees, at Agent’s request, to assemble the
Collateral and make it available

- 15 -



--------------------------------------------------------------------------------



 



to Agent at a place or places designated by Agent which are reasonably
convenient to Agent and Borrower, whether at an Obligor’s premises or elsewhere.
Until Agent is able to effect a sale, lease, or other disposition of Collateral,
Agent shall have the right to hold or use Collateral, or any part thereof, to
the extent that it deems appropriate for the purpose of preserving Collateral or
its value or for any other purpose deemed appropriate by Agent. Agent shall have
no obligation to any Obligor to maintain or preserve the rights of an Obligor as
against third parties with respect to Collateral while Collateral is in the
possession of Agent. Upon the occurrence and during the continuance of an Event
of Default, Agent may, if it so elects, seek the appointment of one or more
receivers or other custodians to take possession of any or all of the Collateral
and to enforce any of Agent’s remedies (for the benefit of Agent and Lenders)
with respect to any such appointment without prior notice or hearing as to any
such appointment. Upon the occurrence and during the continuance of an Event of
Default, Agent shall apply the net proceeds of any such collection, recovery,
receipt, appropriation, realization or sale to the Obligations as provided in
the Second Amended Credit Agreement, and only after so paying over such net
proceeds, and after the payment by Agent of any other amount required by any
provision of law, need Agent account for the surplus, if any, to Borrower. Upon
the occurrence and during the continuance of an Event of Default, to the maximum
extent permitted by applicable law, each Obligor waives all claims, damages, and
demands against Agent or any Lender arising out of the repossession, retention
or sale of the Collateral except such as arise solely out of the gross
negligence or willful misconduct of Agent or such Lender as finally determined
by a court of competent jurisdiction. Each Obligor agrees that ten (10) days
prior notice by Agent of the time and place of any public sale or of the time
after which a private sale may take place is reasonable notification of such
matters. Obligors shall remain jointly and severally liable for any deficiency
if the proceeds of any sale or disposition of the Collateral are insufficient to
pay all Obligations, including reasonable attorneys’ fees or other expenses
incurred by Agent or any Lender to collect such deficiency.
          (c) Except as otherwise specifically provided herein, each Obligor
hereby waives presentment, demand, protest or any notice (to the maximum extent
permitted by applicable law) of any kind in connection with this Agreement or
any Collateral.
          (d) The net cash proceeds resulting from the collection, liquidation,
sale, lease or other disposition of the Collateral shall be applied first to the
expenses (including all attorneys’ fees) of retaking, holding, storing,
processing and preparing for sale, selling, collecting, liquidating and the
like, and then to the satisfaction of all Obligations in accordance with the
terms of the Second Amended Credit Agreement. Each Obligor shall be liable to
Agent and the Lenders and shall pay to Agent and the Lenders, on demand, any
deficiency which may remain after such sale, disposition, collection or
liquidation of the Collateral. Agent shall remit to such Obligors or other
Person entitled thereto any surplus remaining after this Agreement has been
terminated in accordance with Section 25(f) hereof.
          (e) If an Event of Default under the Second Amended Credit Agreement
has occurred and is continuing: (i) Agent shall have for the benefit of the
Lenders, in addition to all other rights of Agent and the Lenders, the rights
and remedies of a secured party under the Loan

- 16 -



--------------------------------------------------------------------------------



 



Documents and the UCC; and (ii) Agent may sell and deliver any Collateral at
public or private sales, for cash, upon credit or otherwise, at such prices and
upon such terms as Agent deems advisable, in its sole discretion, and may, if
Agent deems it reasonable, postpone or adjourn any sale of the Collateral by an
announcement at the time and place of sale or of such postponed or adjourned
sale without giving a new notice of sale. Without in any way requiring notice to
be given in the following manner, each Obligor agrees that any notice by Agent
of sale, disposition or other intended action hereunder or in connection
herewith, whether required by the UCC or otherwise, shall constitute reasonable
notice to each Obligor if such notice is mailed by registered or certified mail,
return receipt requested, postage prepaid, or is delivered personally against
receipt, at least ten (10) days prior to such action to the Borrower’s address
specified in or pursuant to Section 13.8 of the Second Amended Credit Agreement.
If any Collateral is sold on terms other than payment in full at the time of
sale, no credit shall be given against the Obligations until Agent or the
Lenders receive payment, and if the buyer defaults in payment, Agent may resell
the Collateral without further notice to the Borrower or any Obligor. Agent is
hereby granted a license or other right to use, without charge, each Obligor’s
labels, patents, copyrights, name, trade secrets, trade names, trademarks, and
advertising matter, or any similar property, in completing production of,
advertising or selling any Collateral, and each Obligor’s rights under all
licenses and all franchise agreements shall inure to Agent’s benefit for such
purpose.
     23. GRANT OF LICENSE TO USE INTELLECTUAL PROPERTY.
          For the purpose of enabling the Agent to exercise rights and remedies
under Section 22 hereof (including, without limiting the terms of Section 22
hereof, in order to take possession of, hold, preserve, process, assemble,
prepare for sale, market for sale, sell or otherwise dispose of Collateral),
solely for such purpose and solely during such time as Agent shall be lawfully
entitled to exercise such rights and remedies, each Obligor hereby grants to
Agent, for the benefit of Agent and the Lenders, a nonexclusive license (which
shall be irrevocable for so long as any Obligations remain outstanding and which
shall be exercisable without payment of royalty or other compensation to
Obligors) to use, license or sublicense any intellectual property now owned or
hereafter acquired by an Obligor (other than any intellectual property in
connection with the Trademark License Agreement dated June 26, 1998 between
Parent and The Black and Decker Corporation, as amended (other than as set forth
in the Trademark Use Agreement)), and wherever the same may be located, and
including in such license access to all media in which any of the licensed items
may be recorded or stored and to all computer software and programs used for the
compilation or printout thereof.

- 17 -



--------------------------------------------------------------------------------



 



     24. LIMITATION ON AGENT’S AND LENDERS’ DUTY IN RESPECT OF COLLATERAL
          The Agent and each Lender shall use reasonable care with respect to
the Collateral in its possession or under its control. Neither the Agent nor any
Lender shall have any other duty as to any Collateral in its possession or
control or in the possession or control of any agent or nominee of the Agent or
such Lender, or any income thereon or as to the preservation of rights against
prior parties or any other rights pertaining thereto.
     25. AMENDMENT AND RESTATEMENT
          This Agreement amends and restates the Original Security Agreement and
is not intended to create or result in a novation or accord and satisfaction.
The terms of the Original Security Agreement, together with all rights, duties,
remedies and covenants thereunder and the grant of each security interest
thereunder, shall continue in full force and effect in this Agreement, which
shall constitute the entire understanding of the parties hereto with respect to
the subject matter hereof. This Agreement is intended to confirm and continue
the security interests granted pursuant to the Original Security Agreement in
the “Collateral” described therein, all of which security interests shall
continue in full force and effect pursuant to this Agreement, and this Agreement
is not intended to grant a new security interest in any Collateral with respect
to which a security interest was previously granted by Obligors pursuant to the
Original Security Agreement. If and to the extent that any types or items of
property included within the definition of “Collateral” as defined in this
Agreement is broader or more expansive than the description of “Collateral” as
defined in the Original Security Agreement or the Collateral as described herein
includes property in which an Obligor had not previously granted a security
interest to Agent under the Original Security Agreement, then this Agreement
shall grant a new security interest in such additional types or items of
property.
     26. MISCELLANEOUS.
          (a) Reinstatement. This Agreement shall remain in full force and
effect and continue to be effective should any petition be filed by or against
the Borrower or any other Obligor for liquidation or reorganization, should the
Borrower or any other Obligor become insolvent or make an assignment for the
benefit of any creditor or creditors or should a receiver or trustee be
appointed for all or any significant part of any Obligor’s assets, and shall
continue to be effective or be reinstated, as the case may be, if at any time
payment and performance of the Obligations, or any part thereof, is, pursuant to
applicable law, rescinded or reduced in amount, or must otherwise be restored or
returned by any obligee of the Obligations, whether as a “voidable preference,”
“fraudulent conveyance,” or otherwise, all as though such payment or performance
had not been made. In the event that any payment, or any part thereof, is
rescinded, reduced, restored or returned, the Obligations shall be reinstated
and deemed reduced only by such amount paid and not so rescinded, reduced,
restored or returned.
          (b) Notices. Except as otherwise provided herein, whenever it is
provided herein that any notice, demand, request, consent, approval, declaration
or other communication

- 18 -



--------------------------------------------------------------------------------



 



shall or may be given to or served upon any of the parties by any other party,
or whenever any of the parties desires to give and serve upon any other party
any communication with respect to this Agreement, each such notice, demand,
request, consent, approval, declaration or other communication shall be in
writing and shall be given in the manner, and deemed received, as provided for
in the Second Amended Credit Agreement and in Section 22(e) hereof.
          (c) Severability. Whenever possible, each provision of this Agreement
shall be interpreted in a manner as to be effective and valid under applicable
law, but if any provision of this Agreement shall be prohibited by or invalid
under applicable law, such provision shall be ineffective to the extent of such
prohibition or invalidity without invalidating the remainder of such provision
or the remaining provisions of this Agreement. This Agreement is to be read,
construed and applied together with the Second Amended Credit Agreement and the
other Loan Documents which, taken together, set forth the complete understanding
and agreement of the Agent, the Lenders and Obligors with respect to the matters
referred to herein and therein.
          (d) No Waiver; Cumulative Remedies. Neither the Agent nor any Lender
shall by any act, delay, omission or otherwise be deemed to have waived any of
its rights or remedies hereunder, and no waiver shall be valid unless in
writing, signed by the Agent and then only to the extent therein set forth. A
waiver by the Agent of any right or remedy hereunder on any one occasion shall
not be construed as a bar to any right or remedy which the Agent would otherwise
have had on any future occasion. No failure to exercise nor any delay in
exercising on the part of the Agent or any Lender, any right, power or privilege
hereunder, shall operate as a waiver thereof, nor shall any single or partial
exercise of any right, power or privilege hereunder preclude any other or future
exercise thereof or the exercise of any other right, power or privilege. The
rights and remedies hereunder provided are cumulative and may be exercised
singly or concurrently, and are not exclusive of any rights and remedies
provided by law. None of the terms or provisions of this Agreement may be
waived, altered, modified or amended except by an instrument in writing, duly
executed by the Agent and Obligors.
          (e) Limitation by Law. All rights, remedies and powers provided in
this Agreement may be exercised only to the extent that the exercise thereof
does not violate any applicable provision of law, and all the provisions of this
Agreement are intended to be subject to all applicable mandatory provisions of
law that may be controlling in accordance with Section 25(c) above.
          (f) Termination of this Agreement. Subject to Section 25(a) hereof,
this Agreement shall terminate upon the termination of all Commitments, the
satisfactory cash collateralization of all Letters of Credit and the payment in
full of all other Obligations (other than contingent Obligations for
indemnification as to which no claim has been asserted and to the extent
necessary to satisfy the requirements of the last sentence of Section 22(d)
hereof). Notwithstanding any termination of this Agreement, such termination
shall not operate to terminate any indemnification obligation of any Obligor
under this Agreement or any of the other Loan Documents, all of which
indemnification obligations shall survive any such termination.

- 19 -



--------------------------------------------------------------------------------



 



          (g) Successors and Assigns. This Agreement shall be binding upon
Obligors and their respective successors and assigns and shall inure to the
benefit of the Agent and Lenders (including each Person who hereafter becomes a
Lender under the Second Amended Credit Agreement) and their respective
successors and assigns. No sales of participations, other sales, assignments,
transfers or other dispositions of any agreement governing or any instrument
evidencing the Obligations or any portion thereof or interest therein shall in
any manner affect the security interests and Liens granted hereunder to the
Agent, for the benefit of the Agent and the Lenders. No Obligor may assign,
sell, hypothecate or otherwise transfer any interest in or obligation under this
Agreement.
          (h) Counterparts. This Agreement may be authenticated in any number of
separate counterparts, including facsimile copies, each of which shall
collectively and separately constitute one and the same agreement. This
Agreement may be authenticated by manual signature, facsimile or, if approved in
writing by Agent, electronic means, all of which shall be equally valid.
          (i) Governing Law; Forum; Service of Process. EXCEPT AS OTHERWISE
EXPRESSLY PROVIDED IN ANY OF THE LOAN DOCUMENTS, IN ALL RESPECTS, INCLUDING ALL
MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, THIS AGREEMENT AND THE
OBLIGATIONS ARISING HEREUNDER SHALL BE GOVERNED BY, AND CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS
MADE AND PERFORMED IN THAT STATE, AND ANY APPLICABLE LAWS OF THE UNITED STATES
OF AMERICA. EACH OBLIGOR HEREBY CONSENTS AND AGREES THAT THE STATE OR FEDERAL
COURTS LOCATED IN STATES OF NEW YORK, FLORIDA OR GEORGIA SHALL HAVE
NON-EXCLUSIVE JURISDICTION TO HEAR AND DETERMINE ANY CLAIMS OR DISPUTES BETWEEN
OBLIGORS, AGENT AND LENDERS PERTAINING TO THIS AGREEMENT OR TO ANY MATTER
ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OF THE OTHER LOAN DOCUMENTS,
PROVIDED, THAT AGENT, LENDERS AND OBLIGORS ACKNOWLEDGE THAT ANY APPEALS FROM
THOSE COURTS MAY HAVE TO BE HEARD BY A COURT LOCATED OUTSIDE OF THE STATES OF
NEW YORK, FLORIDA OR GEORGIA AND, PROVIDED, FURTHER, NOTHING IN THIS AGREEMENT
SHALL BE DEEMED OR OPERATE TO PRECLUDE AGENT FROM BRINGING SUIT OR TAKING OTHER
LEGAL ACTION IN ANY OTHER JURISDICTION TO REALIZE ON THE COLLATERAL OR ANY OTHER
SECURITY FOR THE OBLIGATIONS, OR TO ENFORCE A JUDGMENT OR OTHER COURT ORDER IN
FAVOR OF AGENT OR ANY LENDER. EACH OBLIGOR EXPRESSLY SUBMITS AND CONSENTS IN
ADVANCE TO SUCH JURISDICTION IN ANY ACTION OR SUIT COMMENCED IN ANY SUCH COURT,
AND EACH OBLIGOR HEREBY WAIVES ANY OBJECTION WHICH IT MAY HAVE BASED UPON LACK
OF PERSONAL JURISDICTION, IMPROPER VENUE OR FORUM NON CONVENIENS AND HEREBY
CONSENTS TO THE GRANTING OF SUCH LEGAL OR EQUITABLE RELIEF AS IS DEEMED
APPROPRIATE BY SUCH COURT. EACH OBLIGOR HEREBY WAIVES PERSONAL SERVICE OF THE
SUMMONS, COMPLAINT AND OTHER PROCESS ISSUED IN ANY SUCH ACTION OR SUIT AND
AGREES

- 20 -



--------------------------------------------------------------------------------



 



THAT SERVICE OF SUCH SUMMONS, COMPLAINTS AND OTHER PROCESS MAY BE MADE BY
REGISTERED OR CERTIFIED MAIL ADDRESSED TO OBLIGORS AT THE ADDRESS FOR BORROWER
SET FORTH IN THE SECOND AMENDED CREDIT AGREEMENT AND THAT SERVICE SO MADE SHALL
BE DEEMED COMPLETED UPON THE EARLIER OF ACTUAL RECEIPT THEREOF OR THREE (3) DAYS
AFTER DEPOSIT IN THE U.S. MAILS, PROPER POSTAGE PREPAID. EACH GUARANTOR HEREBY
IRREVOCABLY DESIGNATES AND APPOINTS BORROWER AS SUCH GUARANTOR’S AGENT FOR
SERVICE OF PROCESS IN ANY ACTION, SUIT OR OTHER PROCEEDING INITIATED BY AGENT OR
ANY LENDER AGAINST SUCH GUARANTOR.
          (j) Waiver of Jury Trial. BECAUSE DISPUTES ARISING IN CONNECTION WITH
COMPLEX FINANCIAL TRANSACTIONS ARE MOST QUICKLY AND ECONOMICALLY RESOLVED BY AN
EXPERIENCED AND EXPERT PERSON AND THE PARTIES WISH APPLICABLE STATE AND FEDERAL
LAWS TO APPLY (RATHER THAN ARBITRATION RULES), THE PARTIES DESIRE THAT DISPUTES
ARISING HEREUNDER OR RELATING HERETO BE RESOLVED BY A JUDGE APPLYING SUCH
APPLICABLE LAWS. THEREFORE, TO ACHIEVE THE BEST COMBINATION OF THE BENEFITS OF
THE JUDICIAL SYSTEM AND OF ARBITRATION, THE PARTIES HERETO WAIVE ALL RIGHT TO
TRIAL BY JURY IN ANY ACTION, SUIT OR PROCEEDING BROUGHT TO RESOLVE ANY DISPUTE,
WHETHER SOUNDING IN CONTRACT, TORT, OR OTHERWISE, AMONG AGENT, LENDERS, AND
OBLIGORS ARISING OUT OF, CONNECTED WITH, RELATED TO, OR INCIDENTAL TO THE
RELATIONSHIP ESTABLISHED IN CONNECTION WITH, THIS AGREEMENT OR ANY OF THE OTHER
LOAN DOCUMENTS OR THE TRANSACTIONS RELATED HERETO OR THERETO.
          (k) Section Titles. The Section titles contained in this Agreement are
and shall be without substantive meaning or content of any kind whatsoever and
are not a part of the agreement between the parties hereto.
          (1) No Strict Construction. The parties hereto have participated
jointly in the negotiation and drafting of this Agreement. In the event an
ambiguity or question of intent or interpretation arises, this Agreement shall
be construed as if drafted jointly by the parties hereto and no presumption or
burden of proof shall arise favoring or disfavoring any party by virtue of the
authorship of any provisions of this Agreement.
          (m) Advice of Counsel. Each of the parties represents to each other
party hereto that it has discussed this Agreement and, specifically, the
provisions of Section 25(i) and Section 25(j), with its counsel.
          (n) Benefit of Lenders. All Liens granted or contemplated hereby shall
be for the benefit of Agent and Lenders, and all proceeds or payments realized
from Collateral in accordance herewith shall be applied to the Obligations in
accordance with the terms of the Second Amended Credit Agreement.

- 21 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, each of the parties hereto has caused this Agreement to
be executed and delivered by its duly authorized officer as of the date first
set forth above.

            BORROWER:


APPLICA INCORPORATED, a Florida
corporation
      By:   /s/ Terry Polistina       Name:     Terry Polistina      Title:    
Senior Vice President and Chief Financial       Officer             GUARANTORS:


APPLICA CONSUMER PRODUCTS, INC., a
Florida corporation
      By:   /s/ Terry Polistina       Name:    Terry Polistina      Title:   
Senior Vice President and Chief Financial     Officer             WD DELAWARE,
INC., a Delaware corporation
      By:   /s/ Lisa R. Carstarphen       Name:    Lisa R. Carstarphen     
Title:    Corporate Secretary        HP INTELLECTUAL CORP., a Delaware
corporation
      By:   /s/ Lisa R. Carstarphen       Name:    Lisa R. Carstarphen     
Title:    Corporate Secretary        WINDMERE HOLDINGS CORPORATION,
a Delaware corporation
      By:   /s/ Lisa R. Carstarphen       Name:    Lisa R. Carstarphen     
Title:    Corporate Secretary   

- 22 -



--------------------------------------------------------------------------------



 



            HP DELAWARE, INC., a Delaware
corporation      By:   /s/ Lisa R. Carstarphen       Name:    Lisa R.
Carstarphen      Title:    Corporate Secretary        HPG LLC, a Delaware
limited liability
company
      By:   /s/ Lisa R. Carstarphen       Name:    Lisa R. Carstarphen     
Title:    Corporate Secretary        APPLICA AMERICAS, INC. (f/k/a
HP AMERICAS, INC.), a Delaware
corporation
      By:   /s/ Lisa R. Carstarphen       Name:    Lisa R. Carstarphen     
Title:    Corporate Secretary        APPLICA MEXICO HOLDINGS, INC., a
Delaware corporation
      By:   /s/ Lisa R. Carstarphen       Name:    Lisa R. Carstarphen     
Title:    Corporate Secretary        AGENT:


BANK OF AMERICA, N.A., as Agent
      By:   /s/ Sherry D. Lail       Name:    Sherry D. Lail      Title:   
Senior Vice President     



- 23 -